Citation Nr: 0113300	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, to include a depressive disorder, on a secondary 
basis.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder on a direct basis.  

4.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the right hip, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action by the 
Department of Veterans Affairs (VA)  regional office (RO) 
located in St. Petersburg, Florida. 

In July 1995, the Board denied the issue of entitlement to 
service connection for an acquired psychiatric disorder on a 
direct basis.  This decision did not include a reference to 
PTSD.  In August 1997, the RO determined that new and 
material evidence sufficient to reopen a claim for service 
connection for an acquired psychiatric disorder on a direct 
basis had not been received.  The RO notified the veteran of 
this determination.  The veteran failed to initiate and 
appeal of this denial, which therefore became final.  

During the current appeal, the veteran has claimed 
entitlement to service connection for PTSD and service 
connection for depression as secondary to his 
service-connected gunshot wound residuals.  These claims were 
not previously adjudicated by the RO or by the Board.  
Consequently, the issues relating to the veteran's 
psychiatric claims are correctly defined as set forth on the 
title page of this decision.  

In September 1999, the veteran underwent a VA examination of 
his back.  According to the report of this evaluation, the 
veteran was claiming service connection for a low back 
condition.  The RO has not adjudicated this issue.  This is 
referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has reported that he is being treated for his 
disabilities at various VA medical facilities, including the 
VA Medical Center (VAMC) in Biloxi, the Gulfport VAMC, the VA 
Outpatient Clinic in Pensacola, and the VA Outpatient Clinic 
in Panama City.  The RO has requested the treatment records 
from these medical facilities.  However, it is unclear 
whether any response was received from the Gulfport VAMC. 

In a statement dated in August 1999, the veteran asked the RO 
to obtain copies of all records of treatment that he received 
from two private physicians in 1999, and completed the 
appropriate release of information forms.  Received in 
September 1999 were records from one of these physicians.  It 
is unclear whether these were submitted by the veteran or 
were obtained by the RO.  Regardless, these documents do not 
contain any 1999 treatment records as reported by the 
veteran.  It is unclear whether the records from the second 
physician were requested. 

The service medical records show that the veteran was 
hospitalized in July 1974 at the Munson Army Hospital for a 
gunshot wound to the lower abdomen.  The clinical record 
cover sheet is on file.  The hospital summary is not of 
record. 

In an October 1999 request for a VA psychiatric examination, 
the RO requested the examiner to render an opinion as to 
whether any depression diagnosed on examination was caused by 
the service-connected residuals of a gunshot wound to the 
right hip.  According to the report of the VA psychiatric 
examination completed in November 1999, the examiner did not 
have access to the veteran's claims folder or to his medical 
records.  The examiner also noted that the veteran himself 
was not a very reliable historian.  Following the evaluation, 
the examiner diagnosed, on Axis I, chronic schizophrenia, 
paranoid type; hypomanic with psychotic symptoms; and 
polysubstance abuse and dependence (alcohol and cocaine) in 
early remission and recommended ruling out a schizo-affective 
disorder and a bipolar disorder.  The examiner did not 
provide the requested opinion.  The record does not contain a 
diagnosis of PTSD.

The residuals of the gunshot wound to the right hip are 
evaluated under Diagnostic Code 5314 which provides for the 
evaluation of injury to Muscle Group XIV.  The function of 
muscle group XIV includes extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial band, acting with muscle 
group XVII in postural support of the body, and acting with 
hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2000).  The recent VA examination in 
November 1999 did not include an evaluation of the right 
knee.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his release from active duty to the 
present, which have not been previously 
submitted.

3.  The RO should request copies of 
records of treatment from Dr. M. D. and 
from Dr. Z. (please see release of 
information forms dated in August 1999)

4.  The RO should request the National 
Personnel Records Center (NPRC) to conduct 
a search for any additional treatment 
records, to include the summary of the 
veteran's hospitalization for the gunshot 
wound at the Munson Army Hospital in July 
1974. 

5.  The RO should request the Gulfport 
VAMC to furnish copies of records of 
treatment that the veteran has received at 
that medical facility since his separation 
from service.  The RO should also request 
the Biloxi VAMC, the Pensacola VA 
Outpatient Clinic, and the Panama City VA 
Outpatient Clinic to furnish copies of any 
records of current treatment.  Copies of 
these requests and responses should be 
included in the claim folder.

6.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the nature, 
severity, and etiology of his psychiatric 
disorder.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary tests 
and studies should be completed.  It is 
requested that the examiner include a 
Global Assessment of Functioning score 
(GAF).  The examiner should be asked to 
express an opinion as to whether it is as 
likely as not that any psychiatric 
disorder diagnosed was caused or is 
aggravated by the service-connected 
residuals of a gunshot wound to the right 
hip.  Allen v. Brown, 7 Vet.App. 430 
(1995).  

7.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the severity of the 
service-connected residuals of a gunshot 
wound to his right hip.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to x-rays of the veteran's right 
hip and right knee, all other necessary 
tests and studies should be completed. 

The right hip and knee should be examined 
for degrees of limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion.  The examiner 
should be requested to determine whether 
the right hip and knee exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  The examiner 
should be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the right hip 
and knee are used repeatedly over a 
period of time.  See Deluca v. Brown, 8 
Vet. App. 202 (1994).  

The examiner should be asked to identify 
the specific muscle group or groups 
involved and whether arthritis is present 
in the veteran's right hip or right knee.  
The examiner is also requested to render 
an opinion as to whether impairment to 
any such muscle group is best described 
as slight, moderate, moderately severe, 
or severe.  

8.  The RO should then re-adjudicate the 
issues on appeal, to include service 
connection for arthritis.  Decisions 
concerning service connection for PTSD, 
and depression on a secondary basis, 
should be based on a de novo review of the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


